Title: To Benjamin Franklin from Edward Nairne, 19 November 1784
From: Nairne, Edward
To: Franklin, Benjamin


				
					Dear Sir
					London Novr: 19: 1784
				
				I did my self the pleasure of writing to you the 8th of last Month & sent it to your grandson. I last night had the pleasure of seeing him at the R.S. He told me he was detained longer than he expected. But that he should go Sunday or Monday next which oppertunity I have taken of sending you the identical hygrometer, I mentioned in mine of the 8th of Octr. that I took down to Ramsgate. It has never grown so dry as to be equal to that wch. I kept in London, though before I took it down they

moved very well together. I hear there is a wonderful Electrical Machine at Paris made of oiled silk. Major Gardener told me that the single sparks drawn from it are sufficient to knock down an Ox, that the sparks are two or three inches thick & about three feet long. When I have the pleasure of hearing from you, if you would favor me with some Account of its construction, it would be an addition to the many favors already received by Dear Sir Your Most Obliged Hble servt:
				
					
						Edwd: Nairne
					
				
				
					PS I have had no returns since I was electrified, of my old disorder. I hope you will do me the pleasure of accepting of the Hygrometer
				
			 
				Addressed: His Excellency / Benjn: Franklin Esqr / passey near / Paris
			